DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), the examiner disagrees with the arguments.
Although applicant explained that “synchronism function” is known in the art, nowhere in the disclosure describe the term “synchronism function” and/or any steps, method, and/or apparatus for performing the function of the claimed “synchronism function”.
In addition, the claimed invention recite limitation(s), such as “operating a drive…via synchronism function” and “the accuracy of the synchronism function…is increased” in the claims.  The scope of the claims are dependent on the meaning of the term “synchronism function”.  Since the disclosure does not clearly define what is “synchronism function”, one skilled in the art would not know how to make or use the claimed method and/or controller as recited in claims 1 and 28 via “synchronism function” without undue experimentation.  Therefore, the scope of the claims are indefinite as well.
If applicant believe “synchronism function” is well-known and commonly used in industrial automation system for synchronizing master axis and slave axis, it is 
In response to applicant’s argument with regard to 35 U.S.C. 101, the examiner disagrees with the argument because “increase an accuracy of a synchronism function within the industrial automation system” is inherently result of the claimed method and/or steps performed by the claimed controller.  However, “operating the industrial automation system based on the adapted master value” is considered as additional element to incorporate feature of abstract idea (i.e. the adapted master value” into practical use.  Thus, rejection under 35 U.S.C. 101 is removed in response to amendment.
In response to applicant’s argument with respect to feature of original claim 2 (now incorporated into amended claim 1), the examiner disagrees with the argument because “a system time which is common to the master axis and slave axis” is broadly interpreted as a system time used to compare different events in different time domains so that times of events occur in different time domains could be compared.  Horiguchi discloses a time domain, which is common to the master axis and the slave axis, so that events occur in different axes could be compared.  Applicant is suggested to further define and distinguish “a system time which is common to the master axis and slave axis” in the claim.  
In response to applicant’s argument with respect to Horiguchi fails to teach “a setpoint slave value”, Horiguchi at least in Fig. 7 and [0031] teaches T1’ as the setpoint value.  Although applicant explained that feature of the setpoint slave value as described in the specification of the instant application is different from Horiguchi, those feature described in the specification was not recited in the claims.  Applicant is suggested to amend “setpoint slave value” in the claim to distinguish the difference between what is disclosed in Horiguchi and in the specification of the instant application.
Claim Objections
Claims 1 and 28 are objected to because of the limitation “via a synchronism function”.  It is suggested to amend the limitation to “via the synchronism function”.
Claims 3-4 are objected to because they are dependent on claim 2, which is currently canceled.  Appropriate correction is required.
Claim 3 is objected to because of the limitation “the system time of time systems of the master axis and the slave axis”.  Since “time systems” was not introduced previously in claims 1 and/or 3, it is suggested to amend the limitation to “the system time” or amend claims 1 and/or 3 to introduce “time systems” with “the system time”.
Claim 28 is objected to because of the following informalities:  “a drive on a slave axis” in line 6.  It is suggested to amend the limitation to “the drive of the slave axis”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claims 1 and 28, the disclosure fails to provide adequate written description for the limitation “synchronism function” in such a way to enable one skilled in the art to make and/or use the invention.  Throughout the disclosure, applicant describes that the “synchronism function” is being used to synchronize the master axis and the slave axis (e.g. [0010]) and is well-known in the art (e.g. [0005]).  However, nowhere in the disclosure (i.e. no example and/or description) describe how and/or steps for performing the “synchronism function”.  Therefore, it is determined that the disclosure fails to provide sufficient information regarding the “synchronism function” for one skilled in the art to make and use the claimed invention without undue experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28, the limitation “synchronism function” renders the claim indefinite because it is unclear on how the “synchronism function” is being 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-14, 23-24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Horiguchi (JP 2017068353 A).
Regarding claims 1 and 28, Horiguchi discloses a method and a controller (Fig. 4 & Abstract: controller of a numerical control system) which controls a drive of a slave axis (F) based on master values of a master axis in an industrial automation system (e.g. Abstract: numerical control system) to increase an accuracy of a synchronism function within the industrial automation system (e.g. Abstract: correcting reception time of the master axis to control position of the slave axis; increasing the accuracy is 
operate a drive (Fig. 4 & [0020-0022]: motors of master axis and slave axis are controlled by numerical control units of the master axis and slave axis) on a slave axis in synchronism with the master axis based on a setpoint slave value (e.g. Fig. 7: T1’) which is derivable from the adapted master value (e.g. Fig. 7: T1-Ta) via a synchronism function (Abstract: maintaining synchronization between master and slave numerical controllers); 
determine the adapted master value based on a base master value of the master axis (e.g. Fig. 7: starting of Ta, i.e. timing signal 1 in Fig. 1) and a time difference of operative times of determinable events on the master axis (Fig. 1: timing signal 1) and slave axis (Fig. 1: timing signal b & Fig. 7: timing signal A) (i.e. the duration of Ta), said operative times comprising a system time which is common to the master axis and slave axis (e.g. Fig. 7: timing of master axis and slave axis are referring to a common time domain); and
operating the industrial automation system (e.g. Abstract: correcting positon of the slave axis based on the corrected reception time, i.e. based on the adapted master value) based on the adapted master value such that the accuracy of the synchronism function within the industrial automation system is increased (inherent feature of determining the adapted master value).  
Regarding claim 3, Horiguchi discloses the system time of time systems of the master axis and the slave axis exists or is establishable based on a common clock time 
Regarding claims 4-5, Horiguchi discloses a timestamp is assigned to at least one of (i) the base master value (e.g. Fig. 7: starting of Ta, i.e. timing signal 1 in Fig. 1) and (ii) the setpoint slave value in each case, and the timestamp relates to the system time (e.g. Figs. 1 and 7).  
Regarding claim 6, Horiguchi discloses an output of the master value on the master axis (Fig. 1: timing signal 1) and an output of the setpoint slave value on the slave axis (Fig. 1: timing signal b & Fig. 7: timing signal A) are determined as determinable events (Figs. 1 and 7: duration of Ta).  
Regarding claim 7, Horiguchi discloses an actual master value being reached on the master axis (Fig. 1: timing signal 1) and an actual slave value being reached on the slave axis (Fig. 1: timing signal b & Fig. 7: timing signal A) are determined as determinable events (Figs. 1 and 7: duration of Ta).  
Regarding claim 8, Horiguchi discloses the adapted master value is determined on at least one of (i) the slave axis (e.g. Fig. 7: T1’=T1-Ta) and (ii) a proxy of the master axis in a system of the slave axis.  
Regarding claim 9, Horiguchi discloses an output of the master value on the master axis is determined on the slave axis or a proxy based on one of (i) an initial time and an output time of the master axis and (ii) an operative time of an event of the output of the master value (e.g. Fig. 7: starting and ending of duration Ta).  
Regarding claim 10, Horiguchi discloses an actual master value being reached on the master axis is determined on the slave axis or a proxy based on one of (i) an 
Regarding claim 11, Horiguchi discloses one of (i) an initial time and an output time of the master value are provided on the slave axis (e.g. Fig. 7: starting and ending of duration Ta) or the proxy and (ii) the 36LEGAL\40827937\1 14944 0001 000/453303 000operative time of the event of the output of the master value is provided on the slave axis or the proxy (e.g. Fig. 7).  
Regarding claim 12, Horiguchi discloses one of (i) the initial time and the output time of the master value are contained in a timestamp of the base master value or transmitted as data in a timestamp together with the base master value ([0016]: timing information of the master axis is transferred to slave unit) and (ii) the operative time of the event of the output of the master value is contained in a timestamp of the base master value or transmitted as data in a timestamp together with the base master value.  
Regarding claim 13, Horiguchi discloses one of (i) the initial time and the effective output time of the master value are provided on the slave axis (e.g. Fig. 7: starting and ending of duration Ta) or the proxy and (ii) the 36LEGAL\40827937\1 14944 0001 000/453303 000operative time of the event of the actual position being reached on the master axis is provided on the slave axis or the proxy (e.g. Fig. 7).  
Regarding claim 14, Horiguchi discloses one of (i) the initial time and the effective output time of the master axis are contained in a timestamp of the base master value or transmitted as data in a timestamp together with the base master value ([0016]: timing information of the master axis is transferred to slave unit) and (ii) the operative 
Regarding claim 23, Horiguchi discloses the base master value and the adapted master value have a master value position or a master value position and a master value speed (e.g. Figs. 1 and 7: each timing signal has a corresponding position).  
Regarding claim 24, Horiguchi discloses the base master value associated with an initial time of the master axis is corrected by virtue of the adapted master value being determined at a time that, proceeding from the initial time of the master axis, is shifted by the time difference (e.g. Fig. 7: the positon of the based master value is corrected by the time difference calculated in the slave axis, i.e. timing position A is subtracted by T1 to have a timing position corresponding to T1’).  
Regarding claim 27, Horiguchi discloses respective drives of one of (i) the slave axis and the master axis and (ii) the slave axis and a further slave axis of the master axis are operated in synchronism with one another (e.g. Abstract).  
Regarding claim 29, Horiguchi discloses a further controller which controls a drive of the master axis has a separate embodiment (Fig. 4:  10, 20) and the controller and the further controller communicate with one another via a bus connection (Fig. 40).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2017068353 A) in view of Applicant Admitted Prior Art (specification of the current application, hereinafter called as AAPA).
Regarding claims 15-18, Horiguchi fails to disclose, but AAPA teaches the output of the setpoint slave value on the slave axis is determined based on an initial time associated with a LEGAL\40827937\1 14944 0001 000/453303 000calculation time comprising a next interpolation cycle boundary of the slave axis, and an output time for outputting the setpoint slave value (e.g. [0005] of the specification of the current application: determine setpoint value of a slave axis for the next interpolation cycle).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Horiguchi with the teachings of AAPA to output setpoint values of a slave axis based on next interpolation cycle boundary so as to calculate a new setpoint for the purpose of synchronism.  
Regarding claims 19-22, Horiguchi fails to disclose, but AAPA teaches the output of the actual slave value being reached on the slave axis is determined based on an 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Horiguchi with the teachings of AAPA to output setpoint values of a slave axis based on next interpolation cycle boundary so as to calculate a new setpoint for the purpose of synchronism.  
Regarding claim 25, AAPA teaches the adapted master value for the time shifted by the time difference proceeding from the initial time of the master axis is extrapolated or interpolated proceeding from the base master value (e.g. [0005] of the specification of the current application discloses interpolation for calculating next setpoint value based on previous master value).  
Regarding claim 26, Horiguchi and AAPA in combination discloses the adapted master value is ascertained as a master value to be applied up to a next interpolation cycle boundary of an interpolation cycle of the slave axis (Horiguchi discloses calculating a new master value, and AAPA discloses the use of master value in next interpolation cycle).  
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2017068353 A).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single controller to control both master axis and slave axis simultaneously, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846